           Case 1:18-cv-07750-GBD Document 46 Filed 05/21/20 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
                                                                           Bank of America Building
                                                                      18305 Biscayne Blvd., Suite 214
                                                                             Aventura, Florida 33160

May 21, 2020

VIA CM/ECF
Honorable Judge George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street - Courtroom 11A
New York, NY 10007

               Re:     Norris v. American Trash LLC, d/b/a American Trash Bar, et al
                       Case 1:18-cv-07750-GBD

Dear Judge Daniels:

       The undersigned represents the Plaintiff in the above-captioned case matter.

         Due to the continued ongoing national health crisis caused by the COVID-19 pandemic,
coupled with the current mandated closure of non-essential public businesses in New York City,
which has adversely affected the business in this matter, as it is now closed. It continues to be very
difficult for the parties to proceed in this matter with discovery and productive settlement negotiations
at this time.

        Therefore, Plaintiff’s undersigned counsel again hereby respectfully requests that the Court
grant an additional thirty (30) day stay of all discovery deadlines in this matter. The undersigned has
conferred with opposing counsel who consents to this request.

      The Court may wish to note that this is undersigned counsel's third request to stay this matter.
Thank you for your consideration of this unfortunate, but necessary additional request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz             .
                                                  B. Bradley Weitz, Esq. (BW 9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Tel.: (305) 949-7777
                                                  Fax: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
